DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/26/2020, 2/11/2021, 8/23/2021 and 11/4/2021 have been considered by the Examiner.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koninklijke (EP 3176888) in view of Johnson et al (WO 2017/218467 A1).
With respect to claim 1, Koninklijke disclose: A self-mixing interferometry (SMI) sensor, comprising: a vertical cavity surface emitting laser (VCSEL) diode [ taught by laser structure (100); column 11, line 33 ]; and a resonant cavity photodetector (RCPD) laterally adjacent to the VCSEL diode [ taught by photodetector structure (150) ]; wherein: the VCSEL diode and the RCPD include a common set of semiconductor layers formed on a common substrate [ taught by the top of column 11, which states “…The layers are deposited in the same production steps and part of the layers are separated from each other in a subsequent etching step…” ]; the common set of semiconductor layers includes an active region layer [ taught by lines 6-9 of column 11 ]; the VCSEL diode and the RCPD are at least partially separated by a trench extending at least partially through the common set of semiconductor layers [ shown by figure 2 wherein the etching creates a trench between to common layers ], the trench extending through the active region layer [ the trench in figure 1 extends through layers (120) and (152) ]; and the VCSEL diode comprises additional semiconductor layers stacked with the common set of semiconductor layers [ figure 2 shows the VCSEL (100) having more layers than the photodetection structure (150) ].
Koninklijke does not explicitly teach that their device be used as a self-mixing interferometry sensor.
However, paragraph [0002} of Koninklijke suggests that VCEL based devices can be used in short range gesture recognition devices.
Paragraph [0004] of Johnson et al taught that it was known to use self-mixing interferometry to sense phenomena related to motion – note gestures are a form of motion.
Figure 16 of Johnson et al also teaches that self-mixing interferometry devices were known to use structure similar to that disclosed by Koninklijke.
As a result, it would have been obvious to have adapted the device disclosed by Koninklijke to be used for self-mixing interferometry because Johnson et al established this use as desired in applications requiring motion detection, such as the gesture recognition.
With respect to claim 2, Koninklijke discloses: the additional semiconductor layers comprise an etch stop layer adjacent to the common set of semiconductor layers [ taught by the bottom of the trench in figure 2 ]; and a bias supply electrical contact is connected to a layer of the additional semiconductor layers farthest from the common set of semiconductor layers [ this would have been obvious in view of the position of the electrical contact (135), as shown by the embodiment suggested by figure 4 ].
With respect to claim 3, Koninkijlke discloses: the additional semiconductor layers are formed on the common set of semiconductor layers [ shown in figure 2 by the extra layers in the laser structure (100) ].
With respect to claim 4, the combination of Koninkijlke and Johnson et al produces: the VCSEL diode is configured to emit a laser light under forward bias and undergo self-mixing interference caused by first reflections or backscatters of the emitted laser light from an object, the self-mixing interference altering a property of the emitted laser light [ this limitation would have been obvious because, when using the device of Koninkijlke for self-mixing, as suggested by Johnson et al, paragraph [012] of Johnson et al teaches that the output of the laser varies as a function of self-mixing wherein the variance is detected to determine motion related information ]; the RCPD is configured to be reverse biased during emission of the laser light by the VCSEL diode and receive second reflections or backscatters of the emitted laser light from the object [ this is taught by monolithic photodiode (1650) in the configuration suggested by Johnson et al as useable for self-mixing interferometry ]; and the RCPD produces a measurable parameter related to the altered property of the emitted laser light [ paragraph [0012] of Johnson et al teaches that detecting a time varying signal gives motion related information ].
Claim 5 is taught by paragraph [012] of Johnson et al.
Claim 6 is taught by paragraph [018] of Johnson et al.
Claim 7 would have been obvious to a skilled artisan because the power of a reflected signal is lower than the originally transmitted, thus requiring a narrower band gap to more reliably detect signals.
With respect to claim 8, Koninklijke disclose: A self-mixing interferometry (SMI) sensor, comprising: a first vertical cavity surface emitting laser (VCSEL) diode [ taught by the laser structure (110) in figure 3 ]; a second VCSEL diode laterally adjacent to the first VCSEL diode [ anticipated by the cavity defined between electrode (154) and substrate (110) in figure 3 ]; and a resonant cavity photodetector (RCPD) [ taught by layers (155) and (157) in figure 3 ]; wherein: the first VCSEL diode and the second VCSEL diode include a common set of semiconductor layers formed on a common substrate [ taught by the top of column 11, which states “…The layers are deposited in the same production steps and part of the layers are separated from each other in a subsequent etching step…” ]; the common set of semiconductor layers includes an active region layer [ taught by layers (155) and (120) ]; the first VCSEL diode and the second VCSEL diode are at least partially separated by a trench extending at least partially through the common set of semiconductor layers [ an etched trench is shown by figure 3 ]; and the RCPD is positioned vertically adjacent to the second VCSEL diode on a side of the second VCSEL diode opposite to the common substrate [ the layers (157) are vertically adjacent to the second VCSEL ].
Koninklijke does not explicitly teach that their device be used as a self-mixing interferometry sensor.
However, paragraph [0002} of Koninklijke suggests that VCEL based devices can be used in short range gesture recognition devices.
Paragraph [0004] of Johnson et al taught that it was known to use self-mixing interferometry to sense phenomena related to motion – note gestures are a form of motion.
Figure 16 of Johnson et al also teaches that self-mixing interferometry devices were known to use structure similar to that disclosed by Koninklijke.
As a result, it would have been obvious to have adapted the device disclosed by Koninklijke to be used for self-mixing interferometry because Johnson et al established this use as desired in applications requiring motion detection, such as the gesture recognition.
Claim 9 further recites: the first VCSEL diode is configured to emit a laser light while forward biased and undergo self-mixing interference caused by receiving first reflections or backscatters from an object, the self-mixing interference altering a property of the emitted laser light [ this is taught by the device of Koninkijke, as modified in accordance with the teachings of paragraph [0012] of Johnson et al ]; the RCPD and the second VCSEL diode are configured to be reverse biased during emission of the laser light by the first VCSEL diode [ detection of reflected signals, as suggested in the combination of Koninkijke and Johnson et al applied to parent claim 8, requires reverse bias ]; the RCPD is configured to receive second reflections or backscatters of the emitted laser light from the object [ taught by the combination of Koninkijke and Johnson et al applied to parent claim 8 ]; and the altered property of the emitted laser light is detectable using a measured parameter of the RCPD [ taught by paragraph [0012] of Johnson et al ].
Claims 10 and 11 would have been obvious because paragraph [0058] of Koninkijke suggests the use of Gallium Arsenide in the layers (120) and (152).
Claim 12 would have been obvious because the top of column 11 of Koninklijke suggests the use of etching to fabricate their devices – a stop layer defines the end points of etching.
Claim 13 is taught by the combination of Koninklijke and Johnson et al, as applied to parent claim 8, because paragraph [0018} of Johnson et al suggests the use of the 940nm wavelength.
Lines 5-10 of column 11 of Koninklijke teach to use of multiple quantum well layers as the active region, thus suggesting claims14 and 15 because first active, second active and tunnel junction layers, p-doped and n-doped layers were known to a skilled artisan to be part of an active region utilizing multiple quantum layers in a VCSEL.
Paragraphs [0059] and [0060] of Koninklijke teach the use of distributed Bragg reflective layers (DBR) to define the cavity of a VCSEL, thus suggesting claims 16 and 17 because these claims merely recite well known properties of DBRs used to define a VCSEL cavity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gerlach et al (8,467,428).
With respect to claim 18, Gerlach et al disclose: A self-mixing interferometry (SMI) sensor [ use for this purpose taught by column 4, lines 1-10 ], comprising: a vertical cavity surface emitting laser (VCSEL) diode [ taught by VCSEL structure (1); figure 1 ]; and a resonant cavity photodetector (RCPD) vertically adjacent to the VCSEL diode [ taught by photodiode (2); figure 1 ]; wherein: the VCSEL diode comprises a first set of semiconductor layers formed on a substrate [ taught by layers 4 and 5 ; figure 2; substrate (13) ]; the RCPD comprises a second set of semiconductor layers formed on the first set of semiconductor layers opposite to the substrate [ taught by layers 3b, 14, 3c; figure 2 ]; the VCSEL diode is configured to emit laser light when forward biased and undergo self-mixing interference upon reception of reflections or backscatters of the emitted laser light from an object, the self-mixing interference altering a property of the emitted laser light [ taught by column 4, lines 1-10 ]; and the RCPD is configured to be reverse biased during emission of the laser light by the VCSEL diode and detect the alteration in the property of the emitted laser light [ column 5, lines 8-10 teach that the cathode of the VCSEL and the anode of the photodiode share a common electrode ].
Column 5, line 45 teaches that the photodiode includes an absorbing quantum well region (14), thus anticipating claim 22.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gerlach et al in view of Johnson et al (WO 2017/218467 A1).
	Paragraph [0018] of Johnson et al establishes that 940nm was a known wavelength for use in VCSELs configured for self-mixing and, as such renders claim 20 obvious because a person of ordinary skill in the art fabricating the device of Gerlach et al would have wanted to use established components working at known wavelengths to reduce cost.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach et al in view of over Koninklijke (EP 3176888).
With respect to claim 19, the top of column 11 of Koninklijke teaches using etching to separate layers during fabrication of a VCSEL.
As a result, a person of ordinary skill in the art would have used the known method of etching suggested by Koninklijke to define the separation of the VCEL layers and photodiode layers shown by figures 1-3 of Gerlach et al.
Regarding claim 21, paragraph [0058] of Koninklijke teaches that it was known to use quantum well layers in the active region of a VCSEL, thus rendering claim 21 obvious because the device of Gerlach et al requires known VCSEL structure for its fabrication.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645